Title: To Thomas Jefferson from Robert Smith, 24 April 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Nav Dep 24 April 1804
          
          I have the honor to enclose for your signature 30 blank Warrants—they are wanted for midsn—boatswains, gunners, sailmakers & carpenters—When you shall have signed them, I beg the favor of you to have them returned to me.
          I have the honor to be with the greatest respect Sir, yr mo ob Sr.
          
            Rt Smith
          
        